Citation Nr: 0431975	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-36 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
with right leg numbness and urinary incontinence.

2.  Entitlement to an initial compensable disability rating 
for residuals of cellulitis of the fifth metacarpophalangeal 
joint of the right hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran had honorable active duty service from June 1992 
to December 21, 1998.  He also had a second period of active 
duty service from December 22, 1998 to July 2001, which 
terminated by an other than honorable discharge; this 
discharge has been adjudged by the VA Adjudication Division 
to constitute a dishonorable discharge for VA purposes, and 
cannot serve as the basis for the receipt of VA benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in relevant part, denied the 
veteran's claim for service connection for a low back 
disorder with right leg numbness and urinary incontinence, 
and granted his claim for service connection for residuals of 
cellulitis of the fifth metacarpophalangeal joint of the 
right hand, and assigned a noncompensable (zero percent) 
disability rating thereto.  The veteran filed a timely appeal 
to the RO's denial of his service connection claim and to the 
initial noncompensable disability rating assigned for his 
cellulitis disorder of the fifth finger of the right hand.

In September 2004, the veteran testified at a hearing held at 
the Board's Central Office in Washington, DC before the 
undersigned, who is the Acting Veterans Law Judge responsible 
for making the final determination in this case, and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. 
§ 7102(b) (West 2002).




FINDINGS OF FACT

1.  The veteran's low back disorder was not incurred in, 
aggravated by, or resulted from any injury or disease of his 
first period of active honorable service.  

3.  For VA benefits purposes, the appellant's discharge from 
his second period of military service was issued under 
dishonorable conditions.

4.  The veteran's residuals of cellulitis of the fifth 
metacarpophalangeal joint of the right hand are manifested by 
subjective complaints of pain and limited joint motion, and 
this disability has already been assigned the maximum rating 
provided under VA's Schedule for Rating Disabilities.


CONCLUSIONS OF LAW

1.  A low back disorder with right leg numbness and urinary 
incontinence was neither incurred in nor aggravated by the 
veteran's honorable active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003). 

2.  The schedular criteria for a compensable evaluation for 
the veteran's residuals of cellulitis of the fifth 
metacarpophalangeal joint of the right hand have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, 
Diagnostic Code 5230 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  Regulations implementing 
the VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

The Board notes that the VCAA became law in November 2000 and 
that the veteran filed his claim for VA benefits in this case 
after that date, in July 2001.  Thus, the provisions of the 
VCAA are applicable in this case.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

By letter dated in July 2002, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  

Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claims.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Thus, the veteran was provided adequate notice as to the 
evidence needed to substantiate his service connection and 
increased rating claims, as well as notice of the specific 
legal criteria necessary to substantiate these claims.  Apart 
from the RO's specific pre-adjudicatory notice, the record 
also indicates reiteration of the RO's information to the 
veteran in the initial rating decision dated in March 2003, 
in the statement of the case (SOC) issued in November 2003, 
at the time of the veteran's hearing before the undersigned 
in September 2004, and in correspondence to the veteran.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, VA 
outpatient treatment notes and examination reports, including 
medical opinions regarding the severity of the veteran's 
disorder, and several personal statements made by the veteran 
in support of his claims.  The veteran testified at a hearing 
held at the Board's Central Office in Washington, DC in 
September 2004, and a transcript of his testimony has been 
added to the claims file.  The RO has obtained all pertinent 
records regarding the issues on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claims.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate the 
veteran's claims.  In light of the foregoing, the Board finds 
that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claims and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).


Service Connection Claim

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the veteran served on active duty during two 
periods, from June 1992 to December 21, 1998 and again from 
December 22, 1998 to July 2001.  A review of the veteran's 
service medical records from the first period of service, 
from June 1992 to December 21, 1998, reveals that they are 
entirely negative for any evidence of recorded complaints or 
diagnoses of, or treatment for, low back problems. On the 
contrary, at the time of repeated Reports of Medical History, 
completed by the veteran in April 1992, March 1995, January 
1997 and October 1997, the veteran checked the box indicating 
"No" when asked whether he ever had, or currently had, 
recurrent back pain.  Similarly, Reports of Medical 
Examination dated in April 1992 and October 1997 indicated 
that the veteran's spine and other musculoskeletal system 
were found to be "Normal."

The service medical records for the veteran's second period 
of service, from December 22, 1998 to July 2001, first 
indicate a complaint of low back pain on August 3, 1999, at 
which time he reported that he had had such pain "on and 
off" for the past 2 years.  He reported that the pain 
started in the lower lumbar region and radiated down his 
right leg.  At that time, a diagnosis of right lumbar pain 
was rendered. 

The remainder of the service medical records for the 
veteran's second period of active duty are replete with 
evidence of complaints of, and treatment for, radiating low 
back pain.  In 1999 and 2000, the veteran generally stated 
that the pain had started 4 years earlier, and attributed it 
to either a lifting injury or a wrestling injury.  Treatment 
included an epidural steroid injection in September 2000  
And electrothermal treatment in November 2000.  Following an 
examination in November 2000, an examiner rendered diagnoses 
of chronic low back pain, internal disc disruption at L5-S1 
with annular tear, and lumbar disc displacement without 
myelopathy.

Post-service VA outpatient treatment notes dated in 2002 and 
2003 reflect continuing complaints and diagnoses of low back 
problems, and included a diagnosis of disc herniation at L5-
S1.

In November 2002, the veteran underwent a VA medical 
examination.  At that time, he reported that he first injured 
his lower back in 1993 during military training, pulling his 
back muscles while lifting a toolbox.  He reported that he 
was sent to the local Battalion Aid Station for treatment.  
He stated that he was given a magnetic resonance imaging 
(MRI) of the low back in 1995, which was misread," but that 
an MRI later that year showed a L5-S1 bulge, which impacted 
the nerve root and caused right lower extremity numbness.  He 
reported that in 1997, "a wire was stuck in his back" in 
order to try to repair an annular tear, which worsened his 
condition and caused a central herniation.  He reported that 
he was repeatedly seen by doctors and placed on pain pills 
from 1993 to 1999.  He stated that his only surgical 
procedures consisted of incision and drainage in 1997 and 
again in 1999.  Following the current examination, the 
examiner rendered diagnosis of "L5-S1 small central 
herniation with right lower extremity radicular symptoms with 
residual incontinence.  See attached magnetic resonance 
imaging of the lumbar spine and normal lumbar spine x-ray.  
Objective findings do not correlate with patient's 
symptoms."

At the time of the veteran's hearing before the undersigned 
in September 2004, the veteran testified that during the 
summer of 1993, he was moving a toolbox and hurt his back.  
He stated that he was sent to the group aid station, where he 
was given Motrin and returned to duty.  He stated that he 
went back for check-ups several times, but was again just 
given Motrin and told to "take it easy" for a couple of 
days.  His service representative noted that the next record 
related to back problems was in 1999, during his second 
period of service.  The veteran explained that that 
constituted the point at which his back pain became so bad 
that he was forced to seek more extreme medical help, since 
his other clinic visits only resulted in being given pain 
pills.

Following a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disorder.  The claims file does not contain a competent 
medical opinion which definitively relates the veteran's 
current back problem to his first period of military service, 
or even holds that it is more likely than not related 
thereto.  While the veteran's service medical records do show 
treatment in July 1993 at Camp Lejeune for a lifting injury, 
as testified to by the veteran, the records from that period 
show that this injury was a left flank or side muscle injury, 
incurred when the veteran lifted a 45-pound object.  This 
injury was diagnosed as a left flank contusional muscle tear.  
There was no indication of any spinal or back complaints, 
findings or diagnoses.

Furthermore, while many of the events reported to the VA 
examiner at the time of the veteran's examination in November 
2002 are confirmed by the veteran's service medical records, 
the timeline reported by the veteran is contradicted by these 
same records.  For example, the veteran reported that he 
underwent MRIs of his low back in 1995, which showed an L5-S1 
disc bulge which impacted the nerve root and caused right 
lower extremity numbness.  However, while the veteran did 
indeed undergo an MRI, the results of which showed a 
diagnosis of an L5-S1 disc bulge with nerve root 
displacement, exactly as described by the veteran, this MRI 
took place in November 1999, during the veteran's second 
period of service.  

Similarly, while the veteran told the VA examiner that "a 
wire was stuck in his back" in order to try to repair an 
annular tear sometime in 1997, the first evidence of a 
diagnosis of an annular tear was in September 2000, at which 
time veteran underwent an epidural steroid injection, which 
presumably is the "wire stuck in the back" recalled by the 
veteran.  He also underwent intradiskal electrothermal 
treatment at L5-S1 in November 2000 to help repair this tear.  

All of the medical treatment for low back problems, right leg 
neuropathy and incontinence reported by the veteran to the VA 
examiner to have taken place during the veteran's first, 
honorable period of military service are shown by the record 
to have occurred during his second, dishonorable period of 
service.

In an administrative decision dated in July 2002, VA 
determined that the veteran's dishonorable discharge from his 
second period of military service from December 22, 1998 to 
July 2001, which was issued following two courts martial, 
constitutes a bar to his receipt of health care benefits 
under Chapter 17, Title 38 U.S.C. due to his willful and 
persistent misconduct.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 
3.12(d)(4).  Therefore, while the Board has reviewed and 
considered all of the evidence of record, including the 
evidence contained in the veteran's service medical records 
from his second period of military service, only the 
veteran's first period of military service from June 1992 to 
December 21, 1998 may serve as the basis for the grant of 
service connection for a low back disorder.

Thus, there is no competent medical evidence indicating that 
the veteran's current low back disorder either began during 
the veteran's first period of military service, or is due to 
an injury or disease during that time.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a). 

On the contrary, the evidence indicates that the veteran's 
low back disorder was incurred during the veteran's second 
period of active duty service.  As his dishonorable discharge 
from this second period constitutes a bar to his receipt of 
health care benefits under VA rules, service connection for a 
low back disorder with right leg numbness and urinary 
incontinence must be denied.



II.  Increased Rating Claim

The veteran has also claimed entitlement to an increased 
disability rating for his service-connected residuals of 
cellulitis of the fifth metacarpophalangeal joint of the 
right hand.  This is an original claim placed in appellate 
status by a notice of disagreement (NOD) taking exception to 
the initial rating awards dated in March 2003.  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 
119, 127 (1999), citing Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  

This obligation was satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.  In addition, in cases where the claim for a 
higher evaluation stems from an initial grant of service 
connection for the disability at issue, as here, "staged" 
ratings may be assigned if there is a material change in the 
degree of disability during the pendency of the appeal.  See 
generally Fenderson, 12 Vet. App at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Evidence relevant to the severity of the veteran's residuals 
of cellulitis of the fifth metacarpophalangeal joint of the 
right hand includes his service medical records, which show 
that the veteran injured the metacarpophalangeal joint of the 
right little finger in January 1998.  The veteran was 
reportedly working on a vehicle engine when his hand slipped 
and his knuckle hit the flywheel, causing swelling and pain 
over the right fifth knuckle.  A diagnosis of cellulitis was 
rendered.  One week later, the knuckle joint developed a 
fluctuating mass over the metacarpophalangeal joint, causing 
decreased range of motion.  It was determined the wound had 
become infected, and on February 9, 1998 the wound was 
incised and drained.  A splint was place on the finger, and 
the incision reportedly healed well.  Following treatment, 
the veteran was found to have a full range of pain-free 
motion on the joint by March 26, 1998, and the splint was 
removed.

Post-service VA outpatient treatment notes dated in 2002 and 
2003 do not reflect any complaints or diagnoses of, or 
treatment for, problems of the pinkie finger of the right 
hand.

In November 2002, the veteran underwent a VA examination.  At 
that time,   Physical examination revealed a 3.5 centimeter 
vertical dorsal fifth digit metacarpophalangeal joint scar 
with numbness and very slight elevation.  There was no 
adhesion or other residual to this.  His right fifth digit 
had interphalangeal joint tenderness to palpation.  Extension 
of the right fifth proximal interphalangeal joint was to 10 
degrees of flexion with proximal interphalangeal joint, 
distal interphalangeal joint, and lateral edge of the 
metacarpal with tenderness on palpation.  There was no 
increased warmth, erythema, swelling or effusion.  The 
examiner rendered a diagnosis of a history of right fifth 
digit subcutaneous abscess, resolved without residuals, 
status post irrigation and debridement.  The examiner stated 
that x-rays were normal, and that there was insufficient 
evidence at the time of examination to warrant a diagnosis of 
any acute or chronic disorder or residuals thereof.

At the time of the veteran's hearing in September 2004, he 
testified that he experienced pain, stiffness in the right 
pinkie finger, and that he had a decreased ability to 
manipulate his finger and pick up objects.  He stated that 
medications were of limited use in alleviating this pain.

The veteran's residuals of cellulitis of the fifth 
metacarpophalangeal joint of the right hand has been 
evaluated as noncompensably (zero percent) disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5230.  As the evidence indicates that the veteran is right-
hand dominant, the rating percentages for the major hand are 
for application in the veteran's case.  Under DC 5230, any 
limitation of motion of the little finger, whether on the 
major or minor hand, warrants a noncompensable (zero percent) 
rating.  

Following a review of the evidence, the Board finds that 
there is some question whether the veteran currently suffers 
from any medically-identifiable residuals of his inservice 
cellulitis of the fifth metacarpophalangeal joint of the 
right hand, given the essentially normal findings on clinical 
and x-ray examination in November 2002, and the examiner's 
conclusion that there was insufficient evidence at the time 
of examination to warrant a diagnosis of any acute or chronic 
disorder or residuals thereof.  However, even accepting as 
true all of the veteran's contentions regarding decreased 
movement and functioning of the right little finger, the 
Board observes that DC 5230 provides for no more than a 
noncompensable rating, regardless of the severity of 
limitation of motion.  Indeed, DC 5227, pursuant to which 
ankylosis (complete bony fixation) of the little finger is 
evaluated, indicates that a noncompensable rating is the 
maximum rating allowed even in cases where there is no little 
finger movement whatsoever.  Thus, the Board finds that an 
increased rating for the veteran's residuals of cellulitis of 
the fifth metacarpophalangeal joint of the right hand must be 
denied.



It has been held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, such factors are not for 
consideration when, as here, a claimant is already in receipt 
of the maximum rating for limitation of motion of the joint 
in question.   See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  In the instant case, the veteran is receiving a 
noncompensable (zero percent) evaluation for his right little 
finger disorder, under Diagnostic Code 5230.  This disability 
evaluation is the maximum rating allowable.  Accordingly, the 
aforementioned provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
not for consideration.  See Johnston, 10 Vet. App. at 85.

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2003).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have an 
adverse effect upon employment, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the Rating Schedule, 
the Board concludes that a remand to the RO, for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted. 






ORDER

Service connection for a low back disorder with right leg 
numbness and urinary incontinence is denied.

An initial compensable disability rating for residuals of 
cellulitis of the fifth metacarpophalangeal joint of the 
right hand is denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



